 
EXHIBIT 10.6


AMENDMENT TO RESTRICTED STOCK AGREEMENT
 
This Amendment to Restricted Stock Agreement (the “Amendment”) is dated March 8,
2011, between National Penn Bancshares, Inc., a Pennsylvania business
corporation (“National Penn”) and Sandra L. Bodnyk (the "Grantee").
 
BACKGROUND
 
1.           On February 1, 2010, National Penn granted to the Grantee an
aggregate of 21,000 shares of common stock of National Penn (the “Restricted
Stock”) pursuant to the National Penn Bancshares, Inc. Long-Term Incentive
Compensation Plan (the “Plan”).


2.           In connection with the Restricted Stock grant, National Penn and
the Grantee entered into a certain Restricted Stock Agreement dated February 1,
2010 (the “Grant Agreement”), which provided applicable terms and conditions as
set forth therein.


3.           Pursuant to section 15.2 of the Plan, the Compensation Committee of
National Penn’s Board of Directors (the “Board”) or any successor committee
designated by the Board to administer the Plan (the “Committee”) may amend or
modify any outstanding awards (e.g., Restricted Stock) in any manner to the
extent that the Committee would have had the authority to initially make such an
award; including, removing transfer or vesting restrictions on such
awards.  However, any proposed amendment shall not alter or impair an
outstanding award in a materially adverse manner, unless the Committee receives
consent of the award recipient.


4.           National Penn and the Grantee now desire to amend the Grant
Agreement as hereinafter set forth, which does not alter or impair the
Restricted Stock in a materially adverse manner.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, National Penn and the Grantee agree to amend
the Grant Agreement as follows:
 
1.           Background.  The matters set forth in the “Background” section of
this Amendment are incorporated by reference herein.


2.           Amendment.  Section 2 is hereby amended to add the following as a
new section 2(l):


(l)           TARP Compliance Period.  Notwithstanding anything herein to the
contrary, all restrictions shall lapse with respect to all of the shares of
Restricted Stock (and such shares shall become fully vested) at such time when
the Corporation repurchases 100% of its total senior preferred stock from the
U.S. Department of Treasury purchased pursuant to TARP.


3.           Ratification.  As amended hereby, the Grant Agreement is hereby
ratified, confirmed and approved.
 
4.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania. 
 






 
 

--------------------------------------------------------------------------------

 












IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written. 
  
 
NATIONAL PENN BANCSHARES, INC.
 
 
 
GRANTEE
By: /s/ J. Ralph Borneman, Jr. 
       J. Ralph Borneman, Jr.
       Chairman, Compensation Committee
/s/ Sandra L. Bodnyk 
Sandra L. Bodnyk
    
   
 
 
Witness: /s/ H. Anderson Ellsworth
 





 

--------------------------------------------------------------------------------